Case 19-10293-JDW           Doc 219     Filed 02/24/21 Entered 02/24/21 15:37:37                  Desc Main
                                       Document     Page 1 of 2

 ____________________________________________________________________________
                                                          SO ORDERED,




                                                          Judge Jason D. Woodard
                                                          United States Bankruptcy Judge


        The Order of the Court is set forth below. The case docket reflects the date entered.
 ____________________________________________________________________________



                              UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF MISSISSIPPI

 IN RE:
        MICHAEL LEON BROCK,                                                            CASE NO. 19-10293


           DEBTOR.                                                                            CHAPTER 11

    ORDER AND NOTICE CONDITIONALLY APPROVING DISCLOSURE STATEMENT
  AND FIXING: THE VOTING DEADLINE; DEADLINE TO OBJECT TO THE DISCLOSURE
  STATEMENT AND CONFIRMATION OF THE PLAN; THE HEARING DATE FOR FINAL
  APPROVAL OF THE DISCLOSURE STATEMENT AND CONFIRMATION OF THE PLAN

 A disclosure statement under Chapter 11 of the Bankruptcy Code (the “Disclosure Statement”) (Dkt.
 #216) having been filed by the Debtor(s) on February 22, 2021 with respect to a plan under chapter 11 of
 the Code (the “Plan”) (Dkt. #217) filed by the Debtor(s) on February 22, 2021; and the Debtor(s) being a
 small business:

          IT IS ORDERED, AND NOTICE IS HEREBY GIVEN, THAT:

 1. The Disclosure Statement filed by the Debtor is conditionally approved.

 2. March 23, 2021 is fixed as the last day for filing ballots accepting or rejecting the Plan.

 3. March 26, 2021 is fixed as the last day for filing and serving written objections to the Disclosure
    Statement and confirmation of the Plan. Attorneys and Registered Users of the Electronic Case Filing
    (ECF) system should file any response using ECF. Others should file any response at U.S.
    Bankruptcy Court, 703 Highway 145 North, Aberdeen, MS 39730. If you file a response, you or your
    attorney are required to attend the hearing. The hearing will be electronically recorded by the Court.

 4. March 31, 2021 at 10:30 AM, in the Oxford Federal Building, 911 Jackson Avenue, Oxford, MS , is
    fixed for the hearing on final approval of the Disclosure Statement (if a written objection has been
    timely filed) and for the evidentiary hearing on confirmation of the Plan.
Case 19-10293-JDW           Doc 219     Filed 02/24/21 Entered 02/24/21 15:37:37                  Desc Main
                                       Document     Page 2 of 2


 5. Within 2 days after the entry of this order, the Debtor’s attorney shall cause to be transmitted to
    creditors, equity security holders, other parties in interest, and the United States trustee a copy of the
    following:

     •   This order;
     •   The conditionally approved Disclosure Statement filed February 22, 2021;
     •   The Plan filed February 22, 2021;
     •   A ballot form for voting on the acceptance or rejection of the Plan, which should be returned to
         the Debtor’s attorney and not the Court. The Debtor’s attorney shall be served as follows:

                                  Craig M. Geno
                                  Law Office of Craig M. Geno, PLLC
                                  587 Highland Colony Parkway
                                  Ridgeland, MS 39157

 6. After completion of the above transmittal, the Debtor's attorney shall immediately file a Certificate of
    Service with the Court, listing the names and addresses of each party served.


                                           ##END OF ORDER##
